UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4254


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL TRACY GARNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge (2:07-cr-00146-1)


Submitted:   December 16, 2008           Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark L. French, CRISWELL & FRENCH, PLLC, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Lisa G. Johnston, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Tracy Garnett pled guilty to possession of a

dangerous       weapon    in    a    federal       facility,    in    violation    of       18

U.S.C. § 930(b) (2006).              The district court sentenced Garnett to

thirty months of imprisonment, to be followed by a three-year

term of supervised release.                Garnett contends on appeal that the

district court clearly erred in denying a reduction in sentence

for acceptance of responsibility, pursuant to U.S. Sentencing

Guidelines Manual § 3E1.1 (2007).                     Finding no reversible error,

we affirm.

            A district court’s determination as to the defendant’s

acceptance of responsibility is a factual question reviewed for

clear error.       United States v. Ruhe, 191 F.3d 376, 388 (4th Cir.

1999).      The    burden       is    on    the     defendant    to    establish       by    a

preponderance       of    the       evidence       that   he    is    entitled    to    the

adjustment.        United States v. Urrego-Linares, 879 F.2d 1234,

1238-39 (4th Cir. 1989).                  A guilty plea does not automatically

entitle     a     defendant          to    a       reduction    for     acceptance          of

responsibility.          See USSG § 3E1.1, comment. (n.3).                    A defendant

may not be entitled to a sentencing adjustment for acceptance of

responsibility if the defendant engages in conduct inconsistent

with   acceptance        of    responsibility.            Id.    In    this    case,    the

district court found by a preponderance of evidence that Garnett

obstructed justice in unsuccessfully attempting to influence his

                                               2
wife to testify falsely and that Garnett gave false testimony at

sentencing    in    that    regard.     We     find   no   clear   error    in   the

district court’s conclusion that Garnett’s conduct after he pled

guilty was inconsistent with acceptance of responsibility.

           Accordingly,        we     affirm     Garnett’s     sentence.         We

dispense     with    oral    argument     because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3